Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 5 February 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburgh, February 5th 1782
                  
                  The Legion de Lauzun had begun to march, when a very cold weather came on, and the ground was covered with snow six inches deep.  As by the intelligences, I had from your Excellency and those I got from the flag it appears that the reinforcement from New york for Charlestown does not exceed 1300 men, I have not judged this rapid movement of the Legion quite necessary, when in these melted snows; all its equipment both of horse and foot, would have been utterly spoiled and therefore have ordered it into its quarter again, untill the weather be milder, in the mean time, I hope I shall receive your Excellency’s answer.
                  The News I had from Newyork by the flag, are that all the men of war under 64 are gone a month since to join Admiral Good, that there remains only at Newyork the Lion, commanded by Digby some fifty and forty gun ships and several frigates.  that is quite Sufficient to keep the Romulus in awe.  They brag likewise at Newyork of an immediate large reinforcement from Ireland with the same particulars of two Regiments of dismounted Dragoons.  Tho’ I have not the least faith in it, I believe it would be necessary, before we come to any resolution, to know whether this storm will take its direction to the Northward or Towards the South.  It is the same report which was spread in Charlestown and which has alarmed General Greene.
                  As your Excellency’s answer might be Long a coming by reason of the rivers being full of floating ice, and of our not having had any intercourse with the Northern States this fortnight past, I have resolved to send back to Newyork all the convalescents which it will be possible to assemble that they may be exchanged against our convalescents of the West indies Brigade, taken on the Bounetta,  I believe it will be better for both to return among their countrymen there to receive the assistance they stand in need of.  I am with respect and personal attachment, Sir, Your Excellency’s most obedient humble servant
                  
                     le cte de rochambeau
                  
               